 



Exhibit 10.2

STARTEK, INC.

OPTION AGREEMENT
pursuant to
DIRECTORS’ STOCK OPTION PLAN

               THIS OPTION AGREEMENT (this “Agreement”), dated as of «Date» (the
“Effective Date”), is delivered by StarTek, Inc., a Delaware corporation (the
“Company”), to «Name» (the “Participant”), who has been appointed and/or elected
as a Non-Employee Director of the Company.

Recitals

     A. The Board has adopted, with subsequent stockholder approval, the
StarTek, Inc. Directors’ Stock Option Plan, as amended from time to time (the
“Plan”).

     B. The Plan provides for the automatic granting of options to Non-Employee
Directors to purchase shares of the Common Stock of the company in accordance
with the terms and provisions thereof on specific dates of election and, if
applicable, reelection as a Director (each specific date, the “Option Date”)
with respect to the Options so granted), as to the specific number of shares of
Common Stock on such Option Date.

     C. The Participant has been appointed and/or elected as a Non-Employee
Director as of the Effective Date and has been granted Options under the Plan,
subject to the terms and conditions hereof.

     D. This Agreement shall cover and relate to all Options granted to
participant under the Plan on each applicable Option Date.

Agreement

     NOW, THEREFORE, the parties hereby agree as follows:

     1. Definitions. Except as expressly indicated herein, defined terms used in
this Agreement shall have the meanings set forth in the Plan.

        (a) Grant of Options. Subject to the terms and conditions of the Plan,
the Company has granted to the Participant, as of the Effective Date, an option
to purchase up to «Options_granted» shares of Common Stock at a price of
$«Exercise_price» per share, the Fair Market Value of the Common Stock as of the
Effective Date. Such option is hereinafter referred to as the “Option” and the
shares of Common Stock purchasable upon exercise of the Option are hereinafter
sometimes referred to as the “Option Shares”.

 



--------------------------------------------------------------------------------



 



     2. Vesting and Termination of the Options

        (a) Vesting of Options. Subject to such further limitations as are
provided in the Plan and this Agreement, the Options vest immediately upon grant
and are fully exercisable as to the related Option Shares (subject to adjustment
as provided in paragraph 8 of the Plan).

        (b) Termination of Options. The Options granted under the Plan will
expire as of the earliest of:

               (i) the date on which the Participant’s membership on the Board
is terminated for Cause;

               (ii) with respect to each separate Option granted pursuant to the
Plan, 10 years from the Option Date of each respective Option; or

               (iii) one year after the Participant’s death.

     3. Exercise of Options

        (a) Notice and Payment. To exercise an Option in whole or in part, a
Participant (or, after his death, his executor or administrator) must give
written notice to the Board, stating the number of shares as to which he intends
to exercise the Option together with payment of the Option Price. The Option
Price (and any required withholding) may be paid (i) in cash, (ii) in shares of
Common Stock having an aggregate Fair Market Value, as determined on the date of
delivery, equal to the Option Price, or (iii) by delivery of irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
or loan proceeds necessary to pay for all Common Stock acquired through such
exercise and any tax withholding obligations resulting from such exercise.

        (b) Delivery of Certificate. On the exercise date specified in the
Participant’s notice or as soon thereafter as is practicable, upon full payment
for such Option Shares, the company shall cause (i) to be delivered to the
participant, a certificate or certificates for the Option Shares then being
purchased (out of theretofore unissued Common Stock or reacquired Common Stock,
as the Company may elect) or (ii) a book entry to be made on the records of the
Company and the Company’s transfer agent. The obligation of the Company to
deliver Common Stock shall, however, be subject to the condition that if at any
time the Board shall determine in its discretion that the listing, registration
or qualification of an Option or the related Option Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, such Option or the issuance or purchase of Common Stock
thereunder, the Option may not be exercised in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Board.

 



--------------------------------------------------------------------------------



 



        (c) Failure to Pay. If the Participant fails to pay for any of the
Option Shares specified in such notice and any required withholding tax or fails
to accept delivery of the Option Shares, the Participant’s right to purchase
such Option Shares may be terminated by the Company. The date specified in the
participant’s notice as the date of exercise shall be deemed the date of
exercise of the Option, provided that payment in full for the Option Shares to
be purchased upon such exercise and any required tax withholding shall have been
received by such date.

     4. Non-Transferability of Options. During the participant’s lifetime, the
Options shall be exercisable only by the Participant or any guardian or legal
representative of the Participant, and the Options shall not be assignable or
transferable by the Participant except, in case of the death of the Participant,
by will or the laws of interstate succession. In addition, the Options shall not
be subject to attachment, execution or other similar process. In the event of
(i) any attempt by the Participant to alienate, assign, pledge, hypothecate or
otherwise dispose of the Options, except as provided for herein, or (ii) the
levy of any attachment, execution or similar process upon the rights or interest
hereby conferred, the Company may terminate the Options by notice to the
Participant and it shall thereupon become null and void.

     5. Transferability of Option Shares. The Participant hereby agrees that the
Option Shares acquired upon exercise of an Option shall be acquired for the
Participant’s own account for investment purposes only and not with a view to
any distribution or public offering thereof within the meaning of the Securities
Act, or other applicable securities laws. If the Board so determines, the
transfer agent shall be notified or any stock certificates issued upon exercise
of an Option shall bear a legend to the effect that the Option Shares have been
so acquired. The Company shall not be required to bear any expenses of
compliance with the Securities Act, other applicable securities laws, or the
rules and regulations of any national securities exchange or other regulatory
authority in connection with the registration, qualification or transfer, as the
case may be, of an Option or the related Option Shares acquired upon exercise
thereof. The foregoing restrictions on a transfer of Option Shares shall not
apply if (i) the company shall have been furnished with a satisfactory opinion
of counsel to the effect that such transfer will be in compliance with the
Securities Act and all other applicable securities laws or (ii) the Option
Shares shall have been duly registered in compliance with the Securities Act and
all other applicable securities laws.

     6. Section 16 Compliance. This Agreement is intended to comply with all
applicable conditions of Rule 16(b)-3, or any superseding rule, under the
Exchange Act. To the extent any provision of this Agreement or action by the
Board fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Board.

     7. Membership on the Board Not Affected. Neither the granting of an Option
nor its exercise shall be construed as granting to the participant any right
with respect to continuance of the participant as a member of the board.

 



--------------------------------------------------------------------------------



 



     8. Amendment of an Option. An Option may be amended by the Board at any
time (i) if the Board determines, in its sole discretion, that amendment is
necessary or advisable I the light of any addition to or change in the Code or
in the regulations issued thereunder, or any federal or state securities law or
other law or regulation, which change occurs after the Option Date and by its
terms applies to the Option or (ii) other than in the circumstances described in
clause (i), with the consent of the Participant.

     9. Notice. Any notice to the company provided for in this Agreement shall
be addressed to the Company in care of its Secretary at its executive offices at
100 Garfield Street, Denver, Colorado 80206, and any notice to the Participant
shall be addressed to the Participant at the current address shown on the
records of the Company. Any notice shall be deemed to be duly given if and when
properly addressed and posted by registered or certified mail, postage prepaid.

     10. Incorporation of Plan by Reference. Each Option is granted pursuant to
the terms of the Plan, the terms of which are incorporated herein by reference,
and the Options shall in all respects be interpreted in accordance with and
subject to the terms and provisions of the Plan. The Board shall interpret and
construe the Plan and this Agreement, and its interpretations and determinations
shall be conclusive and binding on the parties hereto and any other person
claiming an interest hereunder, with respect to any issue arising hereunder or
thereunder. If any terms of this Agreement conflict with the terms of the Plan,
the terms of the Plan shall control.

     11. Governing Law. The validity, construction, interpretation and effect of
this Agreement shall exclusively be governed by and determined in accordance
with the laws of the State of Delaware, except to the extent preempted by
federal law, which shall to the extent of such preemptive govern.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.

          ATTEST:   STARTEK, INC. a Delaware corporation
 
       

  By:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Eugene L. McKenzie, Jr., Secretary
      William E. Meade, President and

      Chief Executive Officer
 
       

      ACCEPTED AND AGREED TO:
 
       

     

--------------------------------------------------------------------------------


      «Name»

 